In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00255-CV


         IN THE INTEREST OF G.S.T., JR., A CHILD, APPELLANT, APPELLEE

                           On Appeal from the 316th District Court
                                  Hutchinson County, Texas
                Trial Court No. 44,010, Honorable James M. Mosley, Presiding

                                     February 2, 2021
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       G.S.T.’s Mother and Father appeal from the trial court’s judgment terminating their

parental rights.   Each filed a separate appellant’s brief.       Mother contends that the

evidence is insufficient to support the finding that termination is in the best interest of the

child. Father raises a due process complaint because the trial court failed to provide him

the opportunity to participate in the final termination hearing. We affirm.

       Evidence of Record

       Paula Mears, an investigator with Child Protective Services (CPS), testified that

she had received an intake on Mother on September 17, 2019, which indicated that

Mother “was using methamphetamine and leaving the seven-year-old child alone or just
with random people.” G.S.T., Jr. was identified as the child. Father was incarcerated at

the time. In speaking with the child, Mears discovered that he had witnessed Mother’s

drug use, that Mother would “leave him to go smoke drugs with her friends,” and that he

had witnessed “domestic violence between his mother . . . and her boyfriend.”

       Mears attempted to contact Mother. However, she initially did not return the calls.

Eventually, though, Mother visited Mears at the latter’s office, but without the child. Her

pupils were dilated at the time and demeanor indicated she was under the influence of

something, according to Mears. When asked to submit to drug testing, Mother refused.

       According to Mother, Father was incarcerated, “wasn’t ever around,” “hadn’t been

in the picture,” and had not been involved with the child for most of the child’s life. This

left Mears with the impression that he had never had a relationship with his child. Indeed,

G.S.T., Jr. would call Mother’s boyfriend “father” and the boyfriend called him his “son.”

Two days later, on September 26th, the child was removed.

       Mears attempted to contact Father by letter. She received no response, though,

before the matter was reassigned to another caseworker, Dale Vincent.

       Vincent remained the child’s caseworker through trial.       According to Vincent,

Mother refused drug testing and did not submit to such a test until the court ordered it.

       The petition for termination was filed on September 26, 2019. The next day, on

September 27, 2019, Mother submitted a drug screen which returned positive for

amphetamines and methamphetamines. A drug screen was also performed on the child,

which test returned positive for methamphetamine.

       Mother was given a service plan in October of 2019 wherein she was ordered to

“comply with the Department [and] participate in drug and alcohol assessment with



                                             2
OSAR.” She completed her OSAR assessment but did not comply with the OSAR

recommendations.      She also failed to 1) participate in “Woman Against Violence

program,” counseling, and parenting classes, 2) maintain employment, and 3) maintain

stable and appropriate housing.

       At the time of the hearing, Vincent did not know where Mother was living.

Furthermore, as a result of her drug evaluation, it was recommended that she attend

inpatient treatment; she did not. Nor did she submit to drug testing when requested on

October 22nd, November 15th, and December of 2019. A February 2020 test that she

underwent per court order was positive for methamphetamine. And, as she did during

the end of 2019, she again failed to submit to testing in March, April, June, July, and

August of 2020.

       On June 10, 2020, Borger police found Mother asleep in a vehicle parked behind

a local business. A male accompanied her. Mother consented to a vehicle search which

search uncovered a syringe with methamphetamine.            Mother admitted it was hers,

resulting in her arrest for possessing the controlled substance. Additionally, when asked

why she was sleeping in the car, she conceded that she had nowhere else to go.

       Mother visited her child sporadically once the child was removed and placed with

foster parents. Testimony also described the child as “doing fantastic” in his then current

environment. According to evidence of record, he “loves school, . . . enjoys being with

the foster parents, and . . . [is] connected to them.” His foster parents also wish to adopt

him.




                                             3
        Vincent opined that Mother had not shown a willingness to make changes in her

lifestyle and provide safety and security for her son. The caseworker also recommended

termination of the parental relationship.

        As for Father, the record illustrated that he had been incarcerated throughout the

life of the case. Furthermore, Vincent had sent him “a parenting workbook and . . . several

workbooks, a rational behavior – a parenting – just to try to help him.” However, the

caseworker had “not received any correspondence from him since . . . March.” Nor had

Father contacted the child during the pendency of the case.

        The trial court terminated the parental rights of both parents. Both appealed.

        Mother’s Appeal

        Mother challenged only the sufficiency of the evidence to support the finding that

termination was in the best interest of the child. We overrule the issue.

        Parental rights may be involuntarily ended if a two-pronged test is met. That is,

clear and convincing evidence must establish both one or more of the twenty-one

statutory    grounds      permitting     termination      and     termination     must     be    in    the

child’s best interests. In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per curiam). Mother

did not dispute that clear and convincing evidence established the first prong. Therefore,

unchallenged predicate statutory grounds support the termination of Mother's parental

rights.1


        1 Pursuant to the Texas Supreme Court opinion in In re N.G., we generally review the trial court’s
findings under section 161.001(b)(1)(D) and (E) when challenged. This is so because of the potential future
consequences to a parent’s parental rights concerning a different child. In re N.G., 577 S.W.3d at 235–37.
Here, Mother’s use of methamphetamine and her unwillingness to seek help for her drug use is sufficient
evidence establishing § 161.001(b)(1)(D) & (E) of the Texas Family Code. See In re B.C.A., No. 07-20-
00258-CV, 2021 Tex. App. LEXIS 58, at *6 (Tex. App.—Amarillo Jan. 6, 2021, no pet. h.) (mem. op.);
see also In re V.A., No. 07-17-00413-CV, 2018 Tex. App. LEXIS 1521, at *10 (Tex. App.—Amarillo Feb.
27, 2018, no pet.) (mem. op.) (stating that a parent’s continued use of drugs demonstrates an inability to
provide for the child’s emotional and physical needs and a stable environment warranting termination).

                                                    4
         We turn to our analysis to the evidence supporting the court's best interest finding.

To that end, we also refer back to the evidence of record described above and hold it to

be clear and convincing evidence upon which the trial court could legitimately determine

that termination of the parental relationship was in the child's best interest. See In re

Z.N.J., No. 07-19-00102-CV, 2019 Tex. App. LEXIS 5478, at *7–8 (Tex. App.—Amarillo

June 28, 2019, pet. denied) (mem. op.) (involving similar circumstances and holding that

they were sufficient to support the best interests finding of the trial court).2

         Father’s Appeal

         In his single issue, Father contended that the trial court violated his due process

rights by not allowing him to participate in the final termination hearing. We overrule the

issue.

         In a pro se motion for a bench warrant, Father timely requested he be allowed to

appear and participate in the trial. If that were not granted, he also requested to appear

by either telephone or video conference. None of those avenues were accorded him.

Yet, he had appointed legal counsel who appeared on his behalf and announced ready




         2  In determining the best interest of a child, courts apply the non-exhaustive Holley factors in
performing their analysis. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Those factors
include: (1) the desires of the child; (2) the present and future emotional and physical needs of the child;
(3) the present and future emotional and physical danger to the child; (4) the parental abilities of the
individuals seeking custody; (5) the programs available to assist these individuals to promote
the best interest of the child; (6) the plans held by the individuals seeking custody of the child; (7) the
stability of the home of the parent and the individuals seeking custody; (8) the acts or omissions of the
parent which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse
for the acts or omissions of the parent. Id. The foregoing factors are not exhaustive, and “[t]he absence of
evidence about some of [the factors] would not preclude a factfinder from reasonably forming a strong
conviction or belief that termination is in the child’s best interest.” In re C.H., 89 S.W.3d 13, 27 (Tex.
2002). ”A trier of fact may measure a parent’s future conduct by his past conduct [in] determin[ing] whether
termination of parental rights is in the child’s best interest.” In re E.D., 419 S.W.3d 615, 620 (Tex. App.—
San Antonio 2013, pet. denied).


                                                     5
prior to trial. Counsel also had opportunity to examine witnesses, present evidence on

her client's behalf, and proffer argument.

       As reiterated in In re M.A., No 04-19-00648-CV, 2020 Tex. App. LEXIS 1605 (Tex.

App.—San Antonio Feb. 26, 2020, no pet.) (mem. op.);

              The termination of parental rights involves fundamental
              constitutional rights, and we strictly scrutinize proceedings
              that seek to terminate those rights. . . . A litigant cannot be
              denied reasonable access to the courts simply because she
              is incarcerated. However, inmates do not have an absolute
              right to appear in person at every court proceeding. A trial
              court abuses its discretion when its failure to act on an
              inmate's request for participation, in person or by other
              means, effectively bars the inmate from presenting her case.

Id. at *5 (citations omitted); In re Marriage of Niyonzima, No. 07-18-00287-CV, 2019 Tex.

App. LEXIS 1388, at *2–3 (Tex. App.—Amarillo Feb. 25, 2019, no pet.) (mem. op.)

(generally stating the same); In re T.L.B., No. 07-07-0349-CV, 2008 Tex. App. LEXIS

9400, at *10–13 (Tex. App.—Amarillo Dec. 17, 2008, no pet.) (mem. op.) (generally

stating the same). And, as we observed in Niyonzima, the right to access the courts

"encompasses the opportunity to present evidence or contradict the evidence of an

opposing party." In re Marriage of Niyonzima, 2019 Tex. App. LEXIS 1388, at *3.

       No doubt, legal counsel exists to advocate zealously for his or her client. Father

had appointed legal counsel at the trial. As mentioned earlier, counsel had the opportunity

to present and attack evidence. She had opportunity to argue on behalf of Father and

constituted, euphemistically, Father's mouthpiece. More importantly, we have been cited

to no competent evidence of record suggesting that more could have been done on behalf

of Father's interests had Father been present or participated through other reasonable




                                             6
means.3 So, the limited record before us does not illustrate that Father was denied his

right of access or to due process.

        However, our review of the record revealed a discrepancy in the trial court’s

judgment. That discrepancy being the date of the child’s birth is incorrect. The judgment

shows that date to be May 29, 2019, when other documented evidence and testimony

given at trial gave the child’s birth as May 29, 2012. Furthermore, the 2012 date would

correspond with the child’s age at the time of his removal in 2019 as a seven-year-old

child. Moreover, this Court has the authority to modify a trial court’s judgment to make

the record speak the truth when it has the requisite data and information. See TEX. R.

APP. P. 43.2(b); Blackstock v. Dudley, 12 S.W.3d 131, 139 (Tex. App.—Amarillo 1999, no

pet.). Based on this authority and the reporter’s record of the termination hearing, we

modify the trial court’s termination order to reflect G.S.R., Jr.’s birthdate as May 29, 2012.

        The judgment terminating the parental rights of Mother and Father is affirmed as

modified.



                                                                 Per Curiam




          3 Father mentioned in his brief that his presence would have allowed him to reveal he would be

eligible for parole by a particular month and day. Yet, no record reference substantiating the accuracy of
that accompanied the comment. And, we generally cannot consider matters outside the appellate record.
Murphy v. Terrazas, No. 07-18-00184-CV, 2019 Tex. App. LEXIS 38, at *3 (Tex. App.—Amarillo Jan. 4,
2019, pet. denied) (mem. op.).

                                                    7